Citation Nr: 0428188	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1965 
until August 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which awarded a 30 percent disability 
evaluation for the appellant's service-connected PTSD and 
also denied service connection for bilateral hearing loss and 
bilateral tinnitus.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in March 
2004.

The issue of entitlement to an initial rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is a veteran of combat.

2.  The appellant's bilateral hearing loss did not manifest 
itself within one year of separation from active military 
service.

3.  The medical evidence shows that the appellant's current 
decreased bilateral hearing acuity is related to disease or 
injury incurred during active military service.

4.  The medical evidence shows that the appellant's constant, 
bilateral tinnitus is related to disease or injury incurred 
during active military service.


CONCLUSIONS OF LAW

1.  The appellant incurred bilateral hearing loss as a result 
of his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

2.  The appellant incurred bilateral tinnitus as a result of 
his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim for an initial rating 
greater than 30 percent for service-connected PTSD as well as 
service connection for bilateral hearing loss and tinnitus.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In this case, the appellant was provided with VCAA 
notification letters in May 2002 and August 2003 notifying 
him what was needed to substantiate his claims.  In light of 
the favorable decision contained herein, that is, the grant 
of service connection for both bilateral hearing loss and 
tinnitus, it is clear that sufficient evidence was developed 
in this case in this respect and no further action is 
required to comply with the VCAA and the implementing 
regulations.

With respect to the VCAA's applicability to the appellate 
issue of entitlement to an initial rating greater than 30 
percent for service-connected PTSD, the Board notes that such 
issue is discussed in detail in the REMAND section below.


II.  Service Connection for Bilateral Hearing Loss & Tinnitus

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The appellant is shown to have both bilateral hearing loss 
and tinnitus.  Under  38 C.F.R. § 3.385 (2003), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.").  

Of record is a July 2003 VA audiological examination, which 
shows a current diagnosis of "moderate high frequency 
sensorineural hearing loss bilaterally" in accordance with 
the requirements of 38 C.F.R. § 3.385 (2003).  In addition, 
the appellant's VA examination records also show a current 
diagnosis of constant, bilateral tinnitus.  Therefore, the 
Board finds that the appellant has the current disabilities 
of hearing loss and tinnitus.

As to the question of whether a competent statement of nexus 
between the disabilities and military service may be found, 
service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309; See Under Secretary 
for Health letter (October 4, 1995) (It is appropriate for VA 
to consider sensorineural hearing loss as an organic disease 
of the nervous system and, therefore, a presumptive 
disability).  The law requires that sensorineural hearing 
loss must manifest itself to a degree of 10 percent or more 
within one-year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2003); 38 U.S.C.A. § 1112 (West 
2002).

The competent medical evidence indicates that hearing loss 
was first diagnosed in July 2003, or approximately 35 years 
after separation from service.  Although the appellant 
contends that his hearing loss manifested either during 
active military service or immediately upon discharge, the 
appellant's service medical records upon discharge in August 
1968 show that his ears were "normal" and that his hearing 
was "15/15".  Therefore, the appellant is not entitled to 
presumptive service connection for his hearing loss, as such 
disability did not manifest itself within the requisite time 
period.

Although presumptive service connection for hearing loss and 
tinnitus is not warranted in this case, VA must also 
ascertain whether there is any basis to indicate that the 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).

As to the question of the in-service incurrence element, the 
appellant argues that as a veteran of combat, he should be 
entitled to the presumptive provisions of 38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record indicates that the appellant is a veteran of 
combat.  The appellant had approximately 18 months of service 
in Vietnam and he also received the Vietnam Service Medal 
with Fleet Marine Force Combat Operations Insignia with 3 
Bronze Campaign Stars, the National Defense Service Medal, 
and the Vietnamese Campaign Medal.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990); 38 C.F.R. § 3.102 (2003).  Moreover, 
the rating decision of November 2, 2002, acknowledged that 
the veteran had experienced combat. 

However, while a determination of combat status mandates that 
the appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  The statute does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  As discussed in detail below, such competent medical 
nexus evidence is, at a minimum, in equipoise.

With respect to the appellant's contention that the disorders 
were incurred as a result of active military service, it is 
well established that laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As previously discussed, however, the record also contains a 
July 2003 VA audiological examination.  The examiner observed 
that the appellant had "moderate high frequency 
sensorineural hearing loss bilaterally" and constant, 
bilateral tinnitus.  The examiner also specifically concluded 
that because the appellant's hearing loss and tinnitus had 
its onset after active military service, such disabilities 
were "less likely than not" due to noise exposure in 
Vietnam.  Rather, the examiner opined that such disabilities 
were "probably" due to the effects of aging.  Nevertheless, 
the July 2003 VA audiological examiner then conceded that 
high noise levels "could have initiated" the appellant's 
hearing loss and tinnitus.  As such, the Board finds that the 
equivocal nature of the aforementioned VA examination 
mandates a finding that the evidence with respect to whether 
the appellant's current bilateral hearing loss and tinnitus 
is related to his active military service has not clearly and 
convincingly been rebutted.  Therefore, the Board resolves 
any doubt in favor of the appellant and finds that for the 
aforementioned reasons and bases service connection for 
bilateral hearing loss and bilateral tinnitus is granted.  
38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

As previously mentioned, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the appellant's claim of 
entitlement to an initial rating greater than 30 percent for 
service-connected PTSD.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the claims 
file contains a VA medical record dated in January 2004, 
which indicates that the appellant has been attending weekly 
PTSD group counseling sessions at the Oklahoma VA Medical 
Center in Oklahoma City, Oklahoma since July 2003.  However, 
these weekly treatment records are not presently associated 
with the appellant's claims file.  Accordingly, this case is 
remanded for purposes of obtaining the appellant's VA medical 
records developed since July 2003.

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The appellant's VA counseling/treatment 
records for his service-connected PTSD 
disability developed since July 2003 should 
be obtained.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for an initial 
rating greater than 30 percent for service-
connected PTSD should then be reconsidered.  
If the benefits sought on appeal remain 
denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



